
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 590
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Wu (for himself
			 and Mr. Wolf) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing grave concerns about the
		  sweeping censorship, privacy, and cybersecurity implications of China’s Green
		  Dam filtering software, and urging U.S. high-tech companies to promote the
		  Internet as a tool for transparency, freedom of expression, and citizen
		  empowerment around the world.
	
	
		Whereas, on May 19, 2009, the Ministry of Industry and
			 Information Technology of the People's Republic of China issued a broad
			 directive requiring all personal computers sold in China to have preinstalled
			 filtering software, called Green Dam Youth Escort, starting July 1,
			 2009;
		Whereas online surveillance researchers assert that Green
			 Dam has the ability to block political and religious content and allow the
			 Chinese government to monitor Internet use and collect personal
			 information;
		Whereas in a report published on June 12, 2009, the
			 OpenNet Initiative, a joint project by the University of Toronto and Harvard,
			 Cambridge, and Oxford universities, found that the software hampers a
			 computer's performance by shutting down Web browsers and applications without
			 warning, in addition to creating serious security problems;
		Whereas, a June 15, 2009, report by the OpenNet Initiative
			 states, As a computing tool Green Dam is far more powerful than the
			 centralized filtering system China currently implements. It actively monitors
			 individual computer behavior to the extent that its language
			 processing tool can institute extremely intrusive kill
			 action on sites if the content algorithm detects inappropriate
			 sensitive political or religious speech;
		Whereas Green Dam has already been downloaded more than
			 3.2 million times, including downloads by thousands of schools that were
			 required to install the software by the end of May 2009;
		Whereas China is home to 298 million Internet users, the
			 largest population of Internet users in the world;
		Whereas in testimony before the Tom Lantos Human Rights
			 Commission on June 18, 2009, Daniel Calingaert, deputy director of programs at
			 Freedom House, said, The response to the introduction of Green Dam
			 censorship software in China provides just the most recent example of citizens
			 using the Internet to stand up to repressive regimes. Numerous experts in China
			 tested the software, and word about its harmful effects spread rapidly online.
			 Ordinary citizens voiced strong objections to the software and used social
			 networking tools to organize online protests against the Green
			 Dam;
		Whereas, on June 9, 2009, the Information Technology
			 Industry Council, the Software & Information Industry Association, the
			 Telecommunications Industry Association, and TechAmerica issued the following
			 joint statement: [We] urge the Chinese government to reconsider
			 implementing its new mandatory filtering software requirement and would welcome
			 the opportunity for a meaningful dialogue. We believe there should be an open
			 and healthy dialogue on how parental control software can be offered in the
			 market in ways that ensure privacy, system reliability, freedom of expression,
			 the free flow of information, security and user choice; and
		Whereas, on June 24, 2009, Secretary of Commerce Gary
			 Locke and United States Trade Representative Ron Kirk sent joint letters to
			 China's Ministry of Industry and Information Technology and China's Ministry of
			 Commerce, raising objections to Green Dam and expressing concerns that the
			 Chinese government's directive may violate China's commitments under the World
			 Trade Organization: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses grave
			 concerns about the sweeping censorship, privacy, and cybersecurity implications
			 of the Green Dam filtering software;
			(2)calls on the
			 government of the People's Republic of China to rescind its requirement for
			 Green Dam to be preinstalled on all new computers;
			(3)expresses
			 unyielding support for the people of China in their quest for Internet freedom
			 and free expression; and
			(4)urges U.S.
			 high-tech companies to promote the Internet as a tool for transparency, freedom
			 of expression, and citizen empowerment around the world.
			
